i          i        i                                                                  i       i      i




                                  MEMORANDUM OPINION


                                         No. 04-09-00287-CV

                                 Mae Y.H. LOCK and Mary Ann Ige,
                                            Appellants

                                                   v.

                                RSL HAVEN SAN ANTONIO, LTD.,
                                          Appellee

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CI-05380
                            Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: June 24, 2009

DISMISSED

           Appellants have filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, which has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX . R. APP . P. 42.1(a). Costs of appeal are taxed against appellants. See id. 42.1(d).

                                                        PER CURIAM